Citation Nr: 0024644	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-08 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
February 1970.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for tinnitus in May 1992.

2.  The veteran did not appeal the RO's May 1992 decision.  

3.  The evidence associated with the claims file subsequent 
to the RO's May 1992 denial bears directly and substantially 
upon the matter under consideration, but by itself and in 
connection with evidence previously assembled, it is not so 
significant that it must be considered to decide fairly the 
merits of the claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The May 1992 rating decision, in which the RO denied 
entitlement to service connection for tinnitus, is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for tinnitus.  38 U.S.C.A. § 5108  (West 1991); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
tinnitus.  The RO initially denied a claim for service 
connection for tinnitus in May 1992 on the basis that the 
veteran's service medical records contain no evidence of 
complaints of tinnitus and there was no evidence of 
complaints of tinnitus until many years following service.  
The veteran did not appeal the RO's May 1992 decision; it is 
thus final under 38 U.S.C.A. § 7105(c) (West 1991).    

The veteran requested that his claim for service connection 
for tinnitus be reopened.  He contends that he had tinnitus 
during and after service; he has constant tinnitus; and he 
previously submitted a claim for service connection for 
tinnitus in 1992, but was never examined for tinnitus by the 
VA.  In an October 1998 rating decision, the RO continued its 
prior denial of service connection for tinnitus on the basis 
that new and material evidence had not been submitted to 
reopen the claim.  The Board acknowledges that the statement 
of the case issued to the veteran in November 1998 reflects 
an analysis of this claim pursuant to outdated caselaw.  
However, in a supplemental statement of the case issued in 
June 1999, the RO reconsidered the veteran's claim pursuant 
to current caselaw.  As such, there has been no prejudice to 
the veteran that would warrant a remand, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 

Applicable law provides that a claim that is the subject of a 
prior final decision may be reopened upon presentation of new 
and material evidence.  38 U.S.C.A. § 5108 (West 1991).  A 
three-part analysis is to be applied when a claim to reopen 
is presented.  Elkins v. West, 12 Vet. App. 209, 215-218 
(1999).  The three prongs of the Elkins test are as follows:  
(1) the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) to reopen his claim under 38 U.S.C.A. § 5108; (2) 
if new and material evidence has been presented, immediately 
upon reopening the claim the Board must determine whether, 
based upon all of the evidence of record in support of the 
claim, presuming its credibility, the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and (3) if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not new, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless of whether it changes the 
original outcome.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

At the time of the RO's May 1992 rating decision, the 
evidence of record included the veteran's service medical 
records, a February 1989 private audiology report, and a 
November 1991 VA audio examination report.  Service medical 
records showed that on induction and separation examinations, 
the veteran had defective hearing, but never complained of or 
was diagnosed with tinnitus.  The February 1989 report 
contains no findings related to tinnitus.  The November 1991 
report reflects a diagnosis of tinnitus (more in right ear), 
which reportedly interfered with communication on occasion.  
Therein, the examiner noted that the veteran reported having 
experienced constant, high-pitched ringing in the right ear 
for the last ten years, which did not interfere with his 
activities.  

The evidence associated with the claims file after the May 
1992 rating decision includes an April 1997 private audiology 
report, June 1997, April 1999 and May 1999 VA audio and ear 
disease examinations, a November 1969 Army Commendation Medal 
Order, and the veteran's written statements and his testimony 
from a March 1999 hearing.  

The April 1997 report contains no findings related to 
tinnitus.  The remainder of the evidence confirms that the 
veteran was exposed to noise in service, but does not 
establish that the veteran's tinnitus and his period of 
active service are linked.  At the June 1997 VA examination 
scheduled in conjunction with a claim for an increasing 
evaluation for hearing loss, bilateral tinnitus was again 
diagnosed.  However, the examiner noted that the date and 
circumstances regarding the onset of tinnitus was unknown.  
 
During his March 1999 hearing, the veteran testified that his 
tinnitus began during service when a 155-howitzer battery 
located behind him during a ground attack fired without 
warning, after which he could not hear for two days.  He 
testified that he has had tinnitus in both ears constantly 
since that time.  The veteran admitted that he did not seek 
treatment until 1991, only after his personal doctor 
indicated that his ears "were a mess inside."  

Following his hearing, an April 1999 examiner diagnosed 
tinnitus matched to 1500 Hz in the left and present 
constantly, bilaterally, and referred to the veteran's report 
that onset occurred in September of 1969, following a 155-
howitzer discharge and that he spent 14 years around 
extensive noise at Firestone.  A medical opinion was 
requested as to the etiology of the tinnitus.  In a May 1999 
comprehensive report, a VA examiner recounted the veteran's 
history of noise exposure in service, audiology findings at 
induction and separation from service, and private and VA 
audiology reports since service.  He also provided a detailed 
history of the veteran's post-service activities, including 
hunting and clay pigeon shooting and employment with and 
without hearing protection.  Based on his review, the 
examiner found that the veteran's tinnitus had been 
exacerbated since his initial diagnosis in November 1991 and 
that it had been present about ten years earlier, making 
onset of the veteran's tinnitus around 1980-1981.  The 
examiner concluded that he was not able to relate the 
veteran's tinnitus to the howitzer activities in Vietnam or 
to any other service activity.

With the exception of some history reiterated by the veteran, 
the evidence presented subsequent to the RO's May 1992 denial 
is neither cumulative nor redundant of evidence submitted 
previously to agency decision-makers.  The Board therefore 
finds that most of the evidence submitted since May 1992 is 
new.

The Board also finds, however, that the evidence is not 
material.  Although it bears directly and substantially upon 
the specific matter under consideration, by itself and in 
connection with evidence assembled previously, it is not so 
significant that it must be considered to decide fairly the 
merits of the claim.  The Board bases this finding on the 
fact that the new evidence, while confirming that the veteran 
has tinnitus and was exposed to noise in service, does not 
establish either of the elements that were missing at the 
time the RO initially denied the claim in May 1992.  That is, 
it does not establish that the veteran complained of tinnitus 
in service or at any time prior to 1980, many years following 
service.  In fact, the only evidence the veteran has 
submitted to the contrary is his allegation linking his 
tinnitus to his period of service. 

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements that his tinnitus is 
attributable to his in-service noise exposure do not 
establish the required nexus, see Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (holding that laypersons are not 
competent to offer medical opinions), or provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

Inasmuch as the veteran has not submitted new and material 
evidence, or evidence establishing either of the elements 
that were missing at the time the RO initially denied his 
claim in May 1992, his claim may not be reopened and must be 
denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for tinnitus is 
denied.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 

